Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “the active region comprises a pseudomorphic dilute nitride layer; the dilute nitride layer has a bandgap within a range from 0.7 eV and 1.0 eV; and the dilute nitride layer has a minority carrier lifetime of 1 ns or greater at a temperature of 25°C” was not considered to be obvious.
The limitations of claim 14 including “the active region comprises a pseudomorphic dilute nitride layer; the dilute nitride layer has a bandgap within a range from 0.7 eV and 1.0 eV; and the dilute nitride layer has a minority carrier lifetime of 1 ns or greater” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818